DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “108” has been used to designate both shingles and metal flashing (para 111 of instant specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 9, it would have been unclear to one of ordinary skill in the art at the time of invention whether or not the first coating is on the first or second flashing area or both.
Claim 7 rejection for failing to cure the deficiencies of claim 2.
Claim 10 recites the limitation "second coating layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mulligan (US 2010/0109318 A1).
Mulligan teaches a roofing system comprising at least one slope roof substrate, wherein the at least one slope roof substrate comprises at least one protruding member, wherein the at least one protruding member protrudes from the at least one slope roof substrate; at least one flashing area, wherein the at least one flashing area comprises an interface between the at least one slope roof substrate and the at least one protruding member; and a layered structure, wherein the layered structure comprises: a roofing layer, wherein the roofing layer is disposed over the one flashing area wherein the roofing layer is a membrane (para 71, fig 10; see labeled figure 10 of Mulligan below).

    PNG
    media_image1.png
    566
    685
    media_image1.png
    Greyscale

With regards to the limitation “hybrid layer structure,” Mulligan suggests that the flashing may comprise a protective polymer liquid coating (i.e., PVC or 100% resin based on a total weight of the liquid coating provided) coating that may be positioned in between one or more components of the roofing system (para 13, 71) which would have suggested or otherwise rendered obvious that of a hybrid layered structure, wherein the hybrid layered structure comprises: a first coating layer, wherein the first coating layer is disposed over the at least one flashing area; and a roofing membrane, wherein the roofing membrane is disposed over the first coating layer.
With regards to the limitation “steep,” Mulligan suggests the roofing system may be used on sloped roofs (para 8, 16; fig 9-11); so it would have been obvious to one of ordinary skill at the time of invention to pick that of a steep slope roof as matter of design choice rendered obvious by the prior art at the time of invention.
One of ordinary skill in the art at the time of invention would have known that roofing systems are commonly formed “in-situ” or in place, so the structure of Mulligan formed in-situ would have rendered obvious to one of ordinary skill in the art that of a method comprising obtaining a roofing membrane; obtaining a polymeric resin liquid applied roofing formulation; applying the liquid applied roofing formulation to at least one flashing area of at least one steep slope roof substrate so as to form a first coating layer on the at least one flashing area, wherein the at least one steep slope roof substrate comprises: at least one protruding member, wherein the at least one protruding member protrudes from the at least one steep slope roof substrate; and the at least one flashing area, wherein the at least one flashing area comprises an interface between the at least one steep slope roof substrate and the at least one protruding member; covering the at least one steep slope roof substrate with a roofing membrane, so as to form a hybrid layered structure on the steep slope roof substrate, wherein the hybrid layered structure comprises: the first coating layer; and the roofing membrane.

Claims 2, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mulligan as applied to claim 1 and 8 above, and further in view of Orth et al (US 4,937,991 A).
Mulligan suggests the method of claim 1 and the roofing system of claim 8.
Mulligan fails to suggest the limitations of claims 2, 7, 9, and 10.
Orth teaches flashing units that comprise two halves (i.e., a first flashing area, wherein the first flashing area comprises a first protruding member and a first interface between the roofing membrane and the first protruding member; and a second flashing area, wherein the second flashing area comprises a second protruding member and a second interface between the roofing membrane and the second protruding member); wherein the flashing units may be coated (col 3, line 27 – col 4, line 46).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the flashing unit comprising two halves of Ortho with the roofing systems of Mulligan as a matter of design choice as rendered obvious by the prior art of record at the time of invention; and therein rendering obvious a roofing system wherein the at least one flashing area of the at least one steep slope roof substrate comprises a first flashing area, wherein the first flashing area comprises a first protruding member and a first interface between the roofing membrane and the first protruding member; and a second flashing area, wherein the second flashing area comprises a second protruding member and a second interface between the roofing membrane and the second protruding member; and wherein the roofing system further comprises a second coating layer, wherein the second coating layer is disposed over the at least one second flashing area, and wherein the hybrid layered structure comprises: the first coating layer; the roofing membrane; and the second coating layer; wherein the roofing membrane is disposed over the second coating layer.
Furthermore, one of ordinary skill in the art at the time of invention would have known that roofing systems are commonly formed “in-situ” or in place, so the structure of Mulligan formed in-situ would have rendered obvious to one of ordinary skill in the art that of a method wherein the at least one flashing area of the at least one steep slope roof substrate comprises a first flashing area, wherein the first flashing area comprises a first protruding member and a first interface between the roofing membrane and the first protruding member; and a second flashing area, wherein the second flashing area comprises a second protruding member and a second interface between the roofing membrane and the second protruding member; and wherein the method further comprises: applying the liquid applied roofing formulation to the second flashing area so as to form a second coating layer on the second flashing area; and wherein the hybrid layered structure comprises: the first coating layer; the roofing membrane; and the second coating layer; wherein the roofing membrane is disposed over the second coating layer.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mulligan as applied to claims 1 and 3 above, and further in view of Bodkhe et al (CN 106574145 A).
Mulligan suggests the method of claims 1 and 3.
Mulligan fails to suggest the limitations of claims 4 and 6.
Bodkhe teaches a coating composition that comprises epoxy resin or acrylic resins (page 6-7) that acts as a barrier to liquid and air that may be applied to roofing and/or flashing (page 12). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the coating of Bodkhe for the coating of Mulligan, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
	Bodkhe teaches adjusting the viscosity through controlling the molecular weight distribution via the free radical polymerization (page 8) and the viscosity is important to the proper application of the coating (e.g., spraying) (page 4), so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the molecular weight distribution of the coating and therein the viscosity to allow for its proper application. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783